                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
YUPOONG INC.;                                        )
FLEXFIT LLC,                                         )
                                                     )
       Plaintiffs,                                   ) Case No.: 1:19-cv-06675
                                                     )
v.                                                   )
                                                     )
THE 723 INDIVIDUALS, CORPORATIONS,                   )
LIMITED LIABILITY COMPANIES,                         )
PARTNERSHIPS, AND                                    )
UNINCORPORATED ASSOCIATIONS                          )
IDENTIFIED ON SCHEDULE A HERETO,                     )
                                                     )
       Defendants.                                   )

 PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL OF CERTAIN DEFENDANTS
       TO THE COURT AND ALL INTERESTED PARTIES:
       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. Pro. 41(a)(1)(i), Plaintiffs
YUPOONG INC. and FLEXFIT LLC (collectively “Plaintiffs”) voluntarily dismiss the following
Defendants as listed on Schedule A to the Complaint with prejudice:

     No.             Seller Names                  Defendant Online Marketplace
            Beijing Yanwina Technology
       14                                    https://yanwina.en.alibaba.com
            Corp., Ltd.
      240   sharoyako_7                      https://www.ebay.com/usr/sharoyako_7
      561   C1181010524                      https://www.dhgate.com/store/20597360
      694   chen5598                         https://www.dhgate.com/store/20601646




                                              1
      As of the time of filing this Notice of Dismissal, the listed Defendants have not served an
answer or motion for summary judgment.


 Dated:   February 14, 2020                     Respectfully submitted,
                                                DUNLAP BENNETT & LUDWIG, PLLC
                                            By: /s/ Nicholas A. Kurtz
                                                Nicholas A. Kurtz
                                                ARDC No. 6320053
                                                Dunlap Bennett & Ludwig, PLLC
                                                55 E. Monroe, Suite 3800
                                                Chicago, IL 60603
                                                (312) 868-0714
                                                nkurtz@dbllawyers.com
                                                Counsel for Plaintiffs
                                                YUPOONG INC. and FLEXFIT LLC




                                               2
